                                                                                                        Electronically Filed - City of St. Louis - January 07, 2020 - 05:18 PM
      Case: 4:20-cv-00297-SRC Doc. #: 3 Filed: 02/24/20 Page: 1 of 5 PageID #: 18 2022-CC00042

                      IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                   STATE OF MISSOURI

JAMES DICKERSON,                                )
                                                )
         Plaintiff,                             )
                                                )       Cause No.
vs.                                             )
                                                )       Division No.
WHITE CASTLE SYSTEM INC,                        )
                                                )
Serve:                                          )
Kristine Duran                                  )
12747 Olive, Suite 300                          )
St. Louis MO, 63141                             )
                                                )
         Defendants.                            )
                                                )       JURY TRIAL DEMANDED

                                             PETITION

         COMES NOW, Plaintiff, James Dickerson, by and through undersigned counsel, and for

his cause of action against Defendant, White Castle System Inc., states as follows:


                                    COUNT I - NEGLIGENCE


         1.      Plaintiff James Dickerson (hereinafter "Plaintiff") is a resident of the Saint Louis

City, State of Missouri.


         2.      Defendant White Castle System Inc. <9F9=B5:H9F Q"9:9B85BH White CastleR is a

Delaware corporation with authority to sue and be sued in St. Louis City, Missouri.


         3.      This Court has jurisdiction over Defendant White Castle pursuant to § 506.500.1,

RSMo., in that Defendant White Castle committed tortious acts within the State of Missouri.
                                                                                                        Electronically Filed - City of St. Louis - January 07, 2020 - 05:18 PM
   Case: 4:20-cv-00297-SRC Doc. #: 3 Filed: 02/24/20 Page: 2 of 5 PageID #: 19



       4.       The injuries sustained by Plaintiff occurred in the City of St. Louis in the State of

Missouri, therefore venue is proper in the Circuit Court of Saint Louis City pursuant to

§508.010.4, RSMo.


       5.       On or about November 18, 2017, Plaintiff was a business invitee of the White

Castle Restaurant owned, operated, managed, maintained and controlled, both directly and

=B8=F97H@M =B8=J=8I5@@M 5B8 H<CI;< =HSG 5;9BHG G9FJ5BHG 5B8 9AD@CM99G by Defendant White

Castle located at 3524 North Kingshighway Blvd, St. Louis, Missouri, 63115.


       6.       At all times relevant herein, Defendant White Castle acted by and through its

agents, servants, and employees.


       7.       On information and belief, the White Castle located at 3524 North Kingshighway

Blvd, St. Louis, Missouri, 63115 has experienced numerous assaults, fighting, disturbances, and

other criminal activity leading up to November 18, 2017.


       8.       On November 18, 2017, Plaintiff attempted to make a purchase from Defendant

White Castle.


       9.       On or about November 18, 2017, Plaintiff was lawfully on the premises of the

3<=H9 !5GH@9 /9GH5IF5BH :CF H<9 DIFDCG9 C: D5HFCB=N=B; "9:9B85BH 3<=H9 !5GH@9SG 9GH56@=G<A9BH


       10.      "IF=B; H<9 .@5=BH=::SG 5HH9ADH HC CF89F :ood from Defendant White Castle, the

Plaintiff was approached by three unknown men.


       11.      One of the unknown men punched the Plaintiff in the face, which resulted in the

Plaintiff losing consciousness.
                                                                                                     Electronically Filed - City of St. Louis - January 07, 2020 - 05:18 PM
   Case: 4:20-cv-00297-SRC Doc. #: 3 Filed: 02/24/20 Page: 3 of 5 PageID #: 20



        12.     On or about November 18, 2017, Plaintiff was assaulted by an unknown

=B8=J=8I5@ K<=@9 CB H<9 "9:9B85BHSG DF9A=G9G 5B8 GIGH5=B98 =B>IF=9G 5G 5 8=F97H F9GI@H C:

"9:9B85BHSG :5=@IF9 57HG CA=GG=CBG 75F9@9GGB9GG 5B8 B9;@=;9B79


        13.     At all times relevant herein, Defendant was in a special relationship with its

customers, as invitees on the premises of White Castle, and as such owed an affirmative duty to

its customers to exercise reasonable care to protect such customers, including the Plaintiff, from

and against an unreasonable risk of physical harm including the foreseeable criminal and/or

violent acts of third parties while on its premises.


        14.     That prior to November 18, 2017, Defendant knew or should have known that

White Castle was located in a high crime area, criminal and/or violent acts resulting in physical

harm had occurred and were likely to occur at White Castle based upon a history of criminal

and/or violent activity at that location.


        15.     At said time and place, Defendant breached its duty by committing one or more of

the following negligent and careless acts or omissions:


        (a)     failed to provide adequate, or any, security or other necessary personnel to

                reasonably protect its customers against the criminal and/or violent acts of third

                parties while on its premises;


        (b)     allowed persons to loiter and/or congregate on its property when it knew or

                should have known that such conduct promotes confrontation and violence;


        (c)     failed to take reasonable, or any, action to protect its customers against an

                unreasonable risk of physical harm while on its premises; and/or
                                                                                                      Electronically Filed - City of St. Louis - January 07, 2020 - 05:18 PM
   Case: 4:20-cv-00297-SRC Doc. #: 3 Filed: 02/24/20 Page: 4 of 5 PageID #: 21



       (d)     otherwise acted or failed to act in a manner to be established by the evidence in

               this matter.


       16.     As a direct and proximate result of one or more of the foregoing negligent and

               careless acts or omissions on the part of Defendant, Plaintiff sustained injuries to

               his head, eye, and mouth; he has suffered physical and mental anguish and will

               continue to suffer physical and mental pain in the future; he has expended and

               will be compelled to expend in the future large sums of money for medical

               treatment, and other treatment for said injuries and conditions; he has lost, and

               will in the future, lose wages from his usual, gainful employment and/or has been

               damaged in his future earning capacity; and he has sustained a loss of enjoyment

               of life.


       WHEREFORE, Plaintiff prays that this Court hereby enter a judgment against Defendant


in favor of Plaintiff for the reasons stated herein by:


       A.      Making findings of fact and conclusions of law consistent with the allegations


contained herein;


       B.      Awarding Plaintiff monetary damages in a sum exceeding the jurisdictionally


required minimum amount that will fairly and justly compensate Plaintiff for these


damages sustained and that Plaintiff is reasonably certain to sustain in the future as a direct


and proximate result of the occurrence described herein, including damages for any


aggravating circumstances, together K=H< .@5=BH=::SG 7CGHG expended herein; and
                                                                                              Electronically Filed - City of St. Louis - January 07, 2020 - 05:18 PM
  Case: 4:20-cv-00297-SRC Doc. #: 3 Filed: 02/24/20 Page: 5 of 5 PageID #: 22



       C.     Granting any such other and further relief as the Court deems just and proper

under the circumstances.


                                            Respectfully Submitted,


                                               THE HESTER GROUP, L.L.C.

                                               /s/ Lorenzo A. Hester
                                               Mr. Lorenzo A. Hester, Mo Bar #56211
                                               Mrs. Melissa Griffeth, Mo Bar # 55044
                                               The Hester Group, L.L.C.
                                               3920 Lindell Blvd., Ste. 103
                                               St. Louis, MO 63108
                                               (314) 652-4321 P Phone
                                               (314) 652-4322 P Fax
                                               thehestergroup@att.net
                                               melissa@thehestergroupllc.com
                                               Attorneys for Plaintiffs
